Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

Claim 10 was amended to be depend on claim 1 because claim 8 was canceled.  So that claim 10 depends on claim 1 and not on claim 8.   Now claim 10 depends on claim 1. (Please see the interview summary with Attorney Philip J. Hamzik, attached).  
In line 1 of claim 10, deleted 8 and inserted 1.   
10. (Previously Presented). The method of claim 8, wherein the BCL-2 family member is an anti-apoptotic BCL-2 family member protein.
After current amendment:
10. (Currently Amended). The method of claim 1, wherein the BCL-2 family member is an anti-apoptotic BCL-2 family member protein.

Notice of Allowability

Due to an inadvertent typing error in notice of allowability, claim 1 was missing.  Claims 1, 9, 10, 25, 28, 29, 31, 32, 35, 63, 67, 68 and 74-86 were allowed.  A copy of corrected NOA is attached.
Information Disclosure Statement
All references were considered in the IDS filed on 07/09/2018. (A copy is attached).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/SABIHA N QAZI/Primary Examiner, Art Unit 1628